 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                                No. 2:18-cv-2338 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    WORLD PRIVATE SECURITY, INC;
      WALMART STORES, INC.,
15

16                       Defendants.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

20   November 2, 2020, defendant Walmart, Inc., was dismissed from this action with prejudice

21   pursuant to Federal Rule of Civil Procedure 41(a). (ECF No. 32.) Defendant World Private

22   Security, Inc., has not appeared in this action.

23          On March 12, 2021, and April 5, 2021, plaintiff filed motions for default judgment against

24   defendant World Private Security, Inc. (ECF Nos. 38 & 40.) However, on April 22, 2021,

25   plaintiff filed a request to “proceed no further in this complaint,” because plaintiff “has entered

26   hospice care[.]” (ECF No. 42 at 1.)

27          Pursuant to Rule 41 of the Federal Rules of Civil Procedure a plaintiff may dismiss an

28   action without a court order by filing a notice of dismissal before the opposing party serves either
                                                        1
 1   an answer or a motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant World

 2   Private Security, Inc., has filed neither an answer nor a motion for summary judgment.

 3   Therefore, plaintiff has voluntarily dismissed this action without a court order. See generally

 4   Miniter v. Sun Myung Moon, 736 F.Supp.2d 41, 45 fn.7 (D. D.C. 2010) (“In the present case,

 5   none of the defendants the plaintiff purports to dismiss has filed an answer or motion for

 6   summary judgment. Therefore, the plaintiff properly dismissed his claims against these

 7   defendants pursuant to Rule 41(a)(1)(A)(i).”).

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Pursuant to plaintiff’s April 22, 2021 request to not proceed (ECF No. 42) this action

10   has been dismissed without prejudice;

11           2. The March 12, 2012 motion for default judgment (ECF No. 38) and April 5, 2021

12   motion for default judgment (ECF No. 40) are denied without prejudice as having been rendered

13   moot; and

14           3. The Clerk of the Court shall close this case.

15   Dated: April 30, 2021

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/ferrantino2338.vol.dism.ord
23

24

25

26
27

28
                                                           2
